Appeal by the defendant from a judgment of the Supreme Court, Kings County (M. Juviler, J.), rendered December 20, 1993, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (two counts), burglary in the first degree (two counts), burglary in the second degree (two counts), attempted burglary in the first degree, attempted burglary in the second degree, robbery in the first degree, attempted robbery in the first degree, attempted robbery in the third degree, and attempted sodomy in the first degree, upon a jury verdict, and imposing sentence.
*453Ordered that the judgment is affirmed.
The defendant was convicted of various crimes arising from his rape or sexual abuse of three women in their apartments. Contrary to his contention on appeal, the Supreme Court properly qualified the People’s witness, Dr. Robert Giles, as an expert in DNA analysis and identity testing. The court also properly allowed that expert to testify both that DNA recovered from the victims and the crime scenes matched that of the defendant, and as to the statistical probability of a match with another person (see, Price v New York City Hous. Auth., 92 NY2d 553; People v Wesley, 83 NY2d 417; Werner v Sun Oil Co., 65 NY2d 839; People v Rush, 242 AD2d 108). In any event, any error would have been harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230), including proof that the defendant’s fingerprints were found at all three crime scenes, which were in close proximity to where he lived. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.